DETAILED ACTION
	This action is a first action on the merits.  The preliminary amendments filed on April 21, 2022 and August 4, 2022 have been entered. Claims 1-5, 10-17, and 19-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application claims benefit to US provisional application 63/119,531 filed on November 30, 2020.

Information Disclosure Statement
The information disclosure statement filed March 15, 2022 has been considered by the Examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  The recitation of “the second BHA. and wherein the first BHA”  in line 18 should actually be --the second BHA, and wherein the  first BHA-- . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11: The recitation of “an electrode” in line 2 is unclear as to whether this is referring to the injection electrode or the return electrode as recited in claim 1 or an entirely different electrode. Appropriate correction and/or clarification is required. 
Claim 12: Claim 12 has been written as an improper Markush groupings.  Alternate expressions  are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of claims.  One acceptable form of alternative expression, or Markush group, recites members being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925). (See MPEP 2173.05 (h)). Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al., US 2018/0210107 (hereinafter Donderici ‘107) in view of Phillips et al., US 2021/0254448 (hereinafter Phillips) and Donderici et al., US 2015/0268371 (hereinafter Donderici ‘371).
Claim 1:  Donderici ‘107 discloses a magnetic ranging system for use with a drilling assembly in a borehole in a formation (downhole tool for determining ranging parameters, abstract), the drilling assembly including a drill string (drill string 108), a drill bit (drill bit 113) and a bottom hole assembly (BHA) (bottom hole assembly (BHA), 109) connected to the drill bit (113), the BHA including a measurement-while-drilling (MWD) system (BHA 109 includes downhole tool 111 with MWD functionality, par [0022]), a bi-directional MWD telemetry interface (transmit communications to/from the system control unit 104 including wireline configurations and wireless configurations, par [0027]), the magnetic ranging system comprising: 
at least one ranging magnetometer (receiver 110 may be a magnetometer) incorporated into the BHA (109) (see Fig 1), wherein the ranging magnetometer (110) is configured to collect ranging measurements from behind the drill bit (113) and wherein the ranging magnetometer (110) is configured to transmit measurement data (receivers 110 measure induced magnetic field 136, measurements taken by receiver 110 may be transmitted to the system control unit 104 via the telemetry system 118, par [0031]); 
wherein at least one ranging magnetometer (110) is configured to measure a field gradient (magnetic field gradient measurement is utilized for direction and distance determination by the receiver 110, par [0035]-[0038]); 
wherein the magnetic ranging system further includes an injection electrode (survey electrode 130a) and a return electrode (return electrode 130b) above the injection electrode (130a) (Fig 1, par [0025]), the injection electrode (130a) being configured to inject current into the formation (injecting a formation current 134 by exciting a survey electrode 130a to induce current to flow into the formation 102, par [0025]); and 
wherein the injection electrode (130a) and the return electrode (130b) may be components of the downhole tool 111, BHA 109, or any other downhole tool or component (par [0025]).
Donderci ‘107 is silent as to the injection electrode located in the bit.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the injection electrode of Donderci ‘107 to be located in the drill bit with the return electrode above the bit, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further, Donderci ‘107 discloses that the electrodes may be located in any of the components of the downhole tool 111, BHA 109, or any other downhole tool or component (Donderci ‘107, par [0025]).   
Donderci ‘107 fails to disclose a rotary steerable component and wherein the injection electrode is in the bit and the return electrode is above the bit such that wherein at least one ranging magnetometer is between the injection and return electrodes.
Phillips discloses a drilling assembly for use in a borehole in a formation. The drilling assembly includes a drill string 30 extending into a wellbore 40 that includes a drill bit 32 and a rotary steerable component  (rotary steerable tool 60). The drill string may also include a downhole drilling motor, as downhole telemetry system, and one or more MWD or LWD tools including various sensors for sensing downhole characteristics of the wellbore and the surrounding formation (Fig 1, par [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the drilling assembly of Donderci to include a steerable component as disclosed by Phillips, as this modification would have allowed for controlling or changing the direction of drilling the wellbore (Phillips, par [0040]) thereby adjusting the drilling operation based on the ranging parameters of distance, orientation and/or direction of the conductive target as disclosed by Donderci ‘107 (par [0057]).
Donderci ‘107, as modified by Phillips, fail to disclose the injection electrode is in the bit and the return electrode is above the bit such that wherein at least one ranging magnetometer is between the injection and return electrodes.
Donderici ‘371 discloses a tool, method, and system for ranging between two wellbores. Use of the magnetic gradient minimizes the effects of the location of the EM sensor (magnetometer) along the drill string.  As such, the EM sensor (magnetometer) can be positioned between the emitter electrode E and the return electrode R (par [0072]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the location of the ranging magnetometer of Donderici ‘017 to be located between the inaction electrode and return electrode as disclosed by Donderici ‘371, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 2: Donderici ‘107 in view of Phillips and Donderici ‘371 discloses the magnetic ranging system includes at least two ranging magnetometers (Phillips, assembly 50 (BHA) includes two magnetometer sets 67, see Fig 1) and wherein one ranging magnetometer is positioned above the MWD system and one ranging magnetometer is positioned below the MWD system (Phillips, assembly 50 (BHA) includes a magnetometer set 67 above and below MWD tool 80, Fig 1).
Claim 3: Donderici ‘107 in view of Phillips and Donderici ‘371 discloses the magnetic ranging system (Donderci ‘107, see Fig 1) includes at least two ranging magnetometers (Donderici ‘107, one or more receivers 110 includes a collection of magnetometers, par [0031], a collection of magnetometers necessarily includes two magnetometers)  and wherein at least one ranging magnetometer is integral with the MWD system (Donderici ‘107, receiver 110 is integral with the downhole tool 111 including MWD, par [0022]).
Claim 5: Donderici ‘107 in view of Phillips and Donderici ‘371 discloses the magnetic ranging system includes at least two ranging magnetometers (Donderici ‘107, one or more receivers 110 includes a collection of magnetometers, par [0031], a collection of magnetometers necessarily includes two magnetometers, Phillips, assembly 50 includes two magnetometer sets 67, Fig 1)  and wherein one ranging magnetometer is integral with the steerable component (Phillips, rotary steerable tool 60 and/or MWD tool include(s) tri-axial accelerometer 65 and tri-axial magnetometer 67 navigation sensor sets, par [0023]).
Claim 10: Donderici ‘107 in view of Phillips and Donderici ‘371 discloses a power supply for the injection electrode, wherein the power supply is integral with the BHA (Donderici ‘107, survey electrode 130a is excited by a downhole source located at or associated with the downhole tool 111 which is part of BHA 108, see Fig 1, par [0029]). 
Claim 11: Donderici ‘371 further discloses a portion of the bottom hole assembly  between an electrode and the ranging magnetometer is electrically insulated from formation and wellbore fluids (Donderci ‘371, gap sub(s) G can be selected and positioned to control the path of current, par [0030], a gap sub G is an insulator sub or any non-conductive device deployed to inhibit current flow along the drill string, par [0030], gap subs G1 and G2 are positioned between electrodes E and/or R and EM sensors 51).
It would have been obvious to one of ordinary skill in the art, to further modify the magnetic ranging system of Donderici ’107, Phillips and Donderici ‘371 to include electrically insulating between an electrode and the ranging magnetometer as disclosed by Donderici ‘371, as this modification would help to control the path of current (Donderci ’37, par [0031]) and selecting a given location for electrically insulating a portion of the BHA would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Claim 12: Donderici ‘371 further discloses an electrical connection between a power supply (transmitter 38) and the injection electrode (emitter electrode E) comprises at least one of a wireline, a wire passing through the drill string, and an insulated current path integrated with the drill string (transmitter 38 may be locally carried on drill string 48, such as part of power module 56, or positioned at the surface with conductive wiring extending down to emitter electrode E, see Fig 1, par [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the magnetic ranging system of Donderici ’107, Phillips and Donderici ‘371 to further include the electrical connection of at least one of a wireline, a wire passing through the drill string, and an insulated current path integrated with the drill string as disclosed by Donderci ‘371 as this modification would have provided a manner in which to inject current into the formation (Fig 1, par [0041]). 
Claim 13: Donderici ‘107 in view of Phillips and Donderici ‘371 discloses at least one magnetometer is mounted in the bottom drive shaft of the steerable component (Donderici ‘371, rotary steerable tool 60 includes accelerometer and magnetometer sensor sets 65 and 67, Fig 1, 2, par [0025]).
Claim 14: Donderici ‘107 in view of Phillips and Donderici ‘371 discloses the ranging magnetometer is configured to transmit measurement data via the MWD telemetry interface (Donderici ‘371, assembly 50 (BHA) includes MWD tools 80 may rotate with the drill string and may further include a mud pulse telemetry transmitter or other telemetry system, par [0025], measurements are synchronized to obtain synchronized accelerometer and magnetometer measurements and then further processed to compute at least an inclination and an azimuth of the subterranean wellbore while drilling, par [0018]).
Claim 16: Donderici ‘107 in view of Phillips and Donderici ‘371 discloses a wet connect wireline deployed from surface or a wired pipe from surface (Donderici ‘371, current injection system 50 includes a voltage controlled or current controlled transmitter 38 or may be locally carried on a drill string 48, such as part of a power module 56, or positioned at the surface with conductive wiring extending down to emitter electrode E, such as shown in Fig 1, par [0041]).

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici ‘107, Phillips, and Donderici ‘371 as applied to claim 1, and further in view of McElhinney et al., US 2014/0374159 (hereinafter McElhinney). 
Claim 4: Donderici ‘107, Phillips, and Donderici ‘371 fail to disclose the magnetic ranging system includes at least two ranging magnetometers and wherein one ranging magnetometer is positioned above the steerable component and one ranging magnetometer is positioned below the steerable component.
McElhinney discloses positioning techniques in multi-well environments (see abstract) having one ranging magnetometer that is positioned above a steerable component and one ranging magnetometer that is positioned below the steerable component (drill string 30 includes at least one sensor module 20 that can comprise at least one gyro module and at least one magnetometer module, sensor module 20 can be positioned in a wide range of locations along the drill string 30, such as below the steering mechanism, in the steering mechanism, or above the steering mechanism, and can be used to provide the measurements to be used as part of the gyro-assisted magnetic ranging, Fig 8A, par [0060]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the system of Donderici ‘107, Phillips, and Donderici ‘371 to include a magnetometer positioned above and below a steerable component as disclosed by McElhinney. This modification would have provided multiple magnetometers adjacent the steerable component in order to provide information on the angle of approach of the drill string to an existing first wellbore (McElhinney, par [0060]).
Claim 15: Donderici ‘107, Phillips, and Donderici ‘371 fail to disclose a gyro integrated into the system.
McElhinney discloses a positioning technique in multi-well environments (see abstract) have a gyro integrated into a system for using a drilling tool to drill a second wellbore along a desired path substantially parallel to a first wellbore and performing magnetic ranging measurements and gyroscopic measurements of an azimuth, an inclination, or both of the drilling tool and using the magnetic ranging measurements and the gyroscopic measurements to determine a second distance between the current position of the drilling tool and the first wellbore (par [0009]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify the system of Donderici ‘107, Phillips, and Donderici ‘371 to further include a gyro as disclosed by McElhinney, as this modification would have provided multiple magnetometers adjacent the steerable components in order to address problems or limitations of the magnetic ranging system and method by using at least one sensor module including a gyro to supplement information provided by the magnetic ranging (par [0057]).

Allowable Subject Matter
Claim 17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 17 and 19-20 are allowable over the closets prior art “herein Clark, US 2008/0041626 (hereinafter Clark)” and “herein Morley et al., US 2009/0260878 (hereinafter Morley)”, for the following reasons: 

Clark discloses a system for drilling first and second boreholes in a formation (drilling a first well and a second well, abstract), the system comprising:
a first drilling assembly in the first borehole (well 104 in includes drilling assembly, Fig 7), the first drilling assembly including a first drill string, a first drill bit (drill bit 721) and a first bottom hole assembly (BHA) (BHA 720) connected to the first drill bit (Fig 7, par [0048]), the first BHA (720) including a first measurement-while-drilling (MWD) system, a first bi-directional MWD telemetry interface, and a first steering component (BHA 720 includes MWD tool 723 for telemetry and direction and inclination measurements and rotary steerable system 722, Fig 7, par [0048]) and a first magnetic field source comprising at least one permanent magnet having a north-south axis perpendicular to the longitudinal axis of the first BHA, so as to create an elliptically polarized magnetic field during longitudinal rotation of the first BHA (BHA 720 includes permanent magnets 725 mounted in a near-bit sub of rotary steerable system 722 creating an elliptical field, domains in a permanent magnet all line up in a particular direction having opposite poles 'N' and 'S’, Fig 7, par [0048]); and 
a second drilling assembly in the second borehole (well 102 includes a second drilling assembly, Fig 7), the second drilling assembly including a second drill string, a second drill bit (drill bit 711) and a second BHA (BHA 710) connected to the second drill bit (711) (Fig 7, par [0047]), the second BHA including a second MWD system, a second bi-directional MWD telemetry interface, a second steering component (BHA 710 includes MWD tool 713 for telemetry and direction and inclination measurements and rotary steerable system 712, Fig 7, par [0047]), and at least one ranging magnetometer incorporated into the BHA (BHA 710 includes magnetometer 715, Fig 7), wherein the first ranging magnetometer is configured to collect ranging measurements of the elliptically polarized magnetic field generated in the first drilling assembly from a location behind the second drill bit (a method may include rotating the permanent magnets in BHA 720, located behind drill bit 721, while sliding BHA 720 and measuring the magnetic field in BHA 710 versus the measured depth of BHA 720, the variation of magnetic field with measured depth determines the inter-well spacing, Fig 7, par [0052]); 
Clark does not disclose wherein the second BHA further includes a second permanent magnet having a north-south axis perpendicular to the longitudinal axis of the second BHA. and wherein the first BHA further includes a second ranging magnetometer incorporated into the first BHA, wherein the second ranging magnetometer is configured to collect ranging measurements of the elliptically polarized magnetic field generated in the second drilling assembly from behind the first drill bit.

Morely discloses a second BHA (second well 14 includes second BHA 26 including a first magnetometer 40, Fig 1), wherein a first BHA further includes a second ranging magnetometer incorporated into the first BHA (first well 12 includes first BHA 26 including a second magnetometer 40, see Fig 1), wherein the second ranging magnetometer is configured to collect ranging measurements generated in the second drilling assembly (magnetometer 40 of the magnetometer tool 38 may detect both the magnitude and the direction of the magnetic field 60, Fig 1-2, par [0027]).

Clark and Morely fail to suggest alone, or in combination, the limations of “the second BHA further includes a second permanent magnet having a north-south axis perpendicular to the longitudinal axis of the second BHA, and ...wherein the second ranging magnetometer is configured to collect ranging measurements of the elliptically polarized magnetic field generated in the second drilling assembly from behind the first drill bit” as recited in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 10-16 are rejected.  Claims 17 and 19-20 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676